DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0151531) in view of Fujimaki (US 2006/0267098).
Regarding claim 1, Yamashita discloses, in FIGS. 2 and 8 and in related text, an imaging device, comprising: 
a pixel comprising: a photoelectric conversion element (61); a capacitance element (65) configured to accumulate an electric charge generated by the photoelectric conversion element; and a transistor (62) (see Yamashita, [0059]-[0060], [0066], [0072]), 
wherein the capacitance element includes: 
a first electrode (161); 
a second electrode (162);
a second contact (above first electrode 161 in FIG. 8) connected to an upper surface of the first electrode (161), wherein the first electrode is connected to a negative 
Yamashita inherently discloses a dielectric film between the first electrode and the second electrode, since a capacitor such as the capacitance element consists of a dielectric film sandwiched by two electrodes. 
Yamashita does not explicitly disclose a plurality of trench capacitors, and the plurality of trench capacitors comprises:
a plurality of second electrodes, wherein the first electrode includes a plurality of trenches, 
each of the plurality of second electrodes has a cross-sectional area smaller than a first contact connected to a gate electrode of the transistor in the pixel, 
each of the plurality of second electrodes is buried in a respective one of the plurality of trenches, 
a trench capacitor of the plurality of trench capacitors comprises the first electrode and a second electrode of the plurality of second electrodes, and 
a distance between two adjacent trench capacitors of the plurality of trench capacitors is set equal to a diameter of the second electrode of the plurality of second electrodes;
a first insulating film between the first electrode and each of the plurality of second electrodes in the plurality of trenches.
Fujimaki teaches a plurality of trench capacitors, and the plurality of trench capacitors comprises:

each of the plurality of second electrodes is buried in a respective one of the plurality of trenches,
a trench capacitor of the plurality of trench capacitors comprises the first electrode and a second electrode of the plurality of second electrodes,
a first insulating film (55) between the first electrode and each of the plurality of second electrodes in the plurality of trenches (see Fujimaki, FIGS. 11A-11B, [0108]-[0109]).
Yamashita and Fujimaki are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamashita with the features of Fujimaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamashita to include a plurality of trench capacitors, and the plurality of trench capacitors comprises: a plurality of second electrodes, wherein the first electrode includes a plurality of trenches, each of the plurality of second electrodes is buried in a respective one of the plurality of trenches, a trench capacitor of the plurality of trench capacitors comprises the first electrode and a second electrode of the plurality of second electrodes, a first insulating film between the first electrode and each of the plurality of second electrodes in the plurality of trenches, as taught by Fujimaki, in order to improve manufacturing processes, achieve higher 
Fujimaki also teaches each second electrode has a diameter of 0.5 µm and a contact has a diameter of 0.5 µm (see Fujimaki, FIG. 11B, [0014]).
Yamashita does not discloses a cross-sectional area of a first contact connected to a gate electrode (TRG in FIG. 8) of the transistor (62) of the pixel is greater than 0.5 µm. Yamashita and Fujimaki do not explicitly disclose or teach each of the plurality of second electrodes has a cross-sectional area smaller than a first contact connected to a gate electrode of the transistor in the pixel.
However, it is well known that a cross-sectional area of a contact is result effective variable in varying contact resistance, as demonstrated by Pouillet’s law. As for another example, Richard C. Jaeger, Introduction to Microelectronic Fabrication, Addison-Weley Modular Series on Solid State Devices, 1993, page 138, shows that contact resistance is inversely proportional to cross-sectional area. That is, larger cross-sectional area decreases contact resistance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Fujimaki also teaches a diameter of the second electrode (54) of the plurality of second electrodes is 0.5 µm (see Fujimaki, FIG. 11B, [0014]).

However, it is well known that the distance between adjacent two trench capacitor of the plurality of trench capacitors is a result effective variable in varying total capacitance of the plurality of trench capacitors. For example, Tao Zheng et al., Wafer level high‑density trench capacitors by using a two‑step trench‑filling process, Microsyst Technol (2017) 23:399–404, published online 23 September 2015, shows that capacity density improvement of the plurality of trench capacitors is inversely proportional to the square of the pitch (distance + diameter) of the trench capacitors (see page 400). That is, smaller distance between adjacent two trench capacitors increases capacitance density of the plurality of trench capacitors. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05. 
Regarding claim 2, Yamashita and Fujimaki teaches the device of claim 1.
Yamashita discloses wherein the first electrode (161 of capacitance element 65) is at a position that vertically overlaps the photoelectric conversion element (61) in a 
Regarding claim 3, Yamashita and Fujimaki teaches the device of claim 1.
Yamashita discloses wherein the second electrode (162 of capacitance element 65) is connected to a positive power supply side (VDD) of the pixel (through 97 and reset gate element 66) (see Yamashita, FIG. 8, [0063], [0134]). Thus Yamashita together with Fujimaki together teaches each of the plurality of second electrodes is connected to a positive power supply side of the pixel, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 10, Yamashita and Fujimaki teaches the device of claim 1.
Fujimaki teaches wherein a total area (including bottom surface and sidewall facing first electrode 53) of a portion in which each of the plurality of second electrodes (54) faces the first electrode (53) is larger than an area (including only bottom surface facing first electrode 53) of a region where the plurality of second electrodes are disposed in the first electrode (see Fujimaki, FIG. 11A), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 11, Yamashita and Fujimaki teaches the device of claim 1.
Regarding the limitation “wherein each of the plurality of trenches is formed by directed self-assembly lithography” of product claim 11, Fujimaki teaches the plurality of trenches. Fujimaki teaches wherein each of the plurality of trenches is formed by known photolithographic processes and plasma etching (see Fujimaki, [0093]-[0095]). Fujimaki does not explicitly teach the process limitation “formed by directed self-assembly lithography” of the product claim 11.
‑density trench capacitors by using a two‑step trench‑filling process, Microsyst Technol (2017) 23:399–404, published online 23 September 2015. See also, MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed on 4/9/2021 have been fully considered but they are not persuasive. 
In applicant’s remarks, page 8 to 10, applicant argues that examiner is asserting official notice regarding the limitation “each of the plurality of second electrodes has a cross-sectional area smaller than a first contact connected to a gate electrode of the transistor in the pixel” of claim 1.
In response, the Office notes that applicant’s argument is misplaced. To the contrary to applicant’s assertion, no official notice was taken in the previous Office Action. Instead, the rejection of claim 1 shows that cross-sectional area of the first contact in the above limitation is a result effective variable and would have been prima facie obvious through routine experimentation and optimization. The rejection had articulate rational and relevant facts supporting the rejection. To rebut the prima facie obviousness rejection, applicant may show the claimed range is critical, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811                                                                                                                                                                                                        /CUONG Q NGUYEN/Primary Examiner, Art Unit 2811